Case 4:19-cv-00626-RWS-KPJ Document 44 Filed 09/24/20 Page 1 of 4 PageID #: 285




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


  BILLY MARQUIS, ET AL.,                           §
                                                   §
                                                   §    CIVIL ACTION NO. 4:19-CV-00626-RWS
                 Plaintiffs,
                                                   §
                                                   §
  v.                                               §
                                                   §
  KHOSROW SADEGHIAN, ET AL.,
                                                   §
                                                   §
                 Defendants.                       §
                                                   §

                                              ORDER
        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 11, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

 (the “Report”) (Docket No. 37) that Amy Sadeghian and Khosrow Sadeghian d/b/a Kamy

 Investments, Kamy Real Property Trust, and Kamy Real Estate Trust’s (collectively,

 “Defendants”) Amended Motion to Dismiss, in Part, for Lack of Subject Matter Jurisdiction or, in

 the Alternative, Decline to Exercise Supplemental Jurisdiction (the “Motion”) (Docket No. 18) be

 denied.

        Defendants filed objections to the Report (the “Objections”) (Docket No. 40). The Court

 has made a de novo review of the Objections and is of the opinion that the findings and conclusions

 of the Magistrate Judge are correct and the Objections are without merit as to the ultimate findings

 of the Magistrate Judge. The Court hereby adopts the findings and conclusions of the Magistrate

 Judge as the findings and conclusions of the Court.
Case 4:19-cv-00626-RWS-KPJ Document 44 Filed 09/24/20 Page 2 of 4 PageID #: 286



        I.      BACKGROUND

        In Plaintiff Billy Marquis, Alexis Marquis, and Anthony Marquis’s (collectively,

 “Plaintiffs”) Second Amended Complaint (Docket No. 15), Plaintiffs allege Defendant Khosrow

 Sadeghian promised Plaintiff Billy Marquis a job performing maintenance and repair work on

 Khosrow Sadeghian’s properties if Billy Marquis moved Plaintiffs to North Texas. Plaintiffs

 allege Khosrow Sadeghian promised to pay Billy Marquis $3000 to $4000 a month in wages and

 provide Plaintiffs with free lodging. See Docket No. 15 at 3.

        In reliance on Khosrow Sadeghian’s promise, Plaintiffs allege they moved to North Texas

 for Billy Marquis to be employed by Khosrow Sadeghian. See id. Plaintiffs allege the home

 provided for them to live in by Defendants was uninhabitable, and Defendants subtracted rent

 payments from Billy Marquis’ paycheck contrary to Khosrow Sadeghian’s promise. See id.

 Plaintiffs further allege they each were underpaid by Defendants for the work they performed, as

 Plaintiffs were not paid a minimum wage or overtime. See id. Plaintiffs allege they were unable

 to find work elsewhere because they could not afford to move to another residence and Khosrow

 Sadeghian threatened to evict them if they quit working for him. See id. at 4.

        Plaintiffs further allege that Billy Marquis broke his ankle when he stepped on the

 unsecured threshold of a door while working after dark on one of Defendants’ properties without

 electricity on February 26, 2018. See id. Plaintiffs allege Billy Marquis has been unable to work

 since this injury, and Defendants subsequently refused to pay Billy Marquis’ medical bills and

 subsequently evicted Plaintiffs. See Docket No. 15 at 4.

        On August 27, 2019, Plaintiffs filed a collective action complaint against Defendants,

 alleging collective claims for violations of the Fair Labor Standards Act (“FLSA”), and individual

 claims for a violation of the Texas Deceptive Trade Practices Act (“DTPA”) and negligence.

 Docket No. 1 at 4–6. Defendants moved to dismiss Plaintiffs’ DTPA and negligence claims for lack

                                            Page 2 of 4
Case 4:19-cv-00626-RWS-KPJ Document 44 Filed 09/24/20 Page 3 of 4 PageID #: 287



 of subject matter jurisdiction.   Docket No. 18.      On August 11, 2020, the Magistrate Judge

 recommended that Defendants’ Motion be denied. Docket No. 37.

        II.     DISCUSSION

        Defendants generally object to the Magistrate Judge’s findings in the Report by advancing

 the same arguments set forth in the Motion. See Docket No. 40. In the Report, the Magistrate

 Judge found that Plaintiffs’ negligence, DTPA, and FLSA claims all derive from a common

 nucleus of operative facts, as the allegations involving each claim will necessarily involve facts

 related to the other claims in this suit. See Docket No. 37 at 5. The Magistrate Judge further

 recommended the Court decline to exercise its discretion to dismiss Plaintiffs’ state law claims

 because of the overlapping nature of the facts regarding Plaintiffs’ claims. See id. Upon review

 of the allegations in Plaintiffs’ Second Amended Complaint and the Motion, the Court finds that

 the Magistrate Judge correctly analyzed the claims and concluded that all of Plaintiffs’ claims form

 the same case or controversy.         The Court further agrees with the Magistrate Judge’s

 recommendation that it decline to exercise its discretion to dismiss Plaintiffs’ state law claims.

        The only additional argument contained in Defendants’ Objections is Defendants’

 contention that allowing Plaintiff’s state law claims to continue in this suit would “result in

 confusion and unduly overburden the jury in expecting them to keep each cause of action separate

 form one another when assessing liability and/or damages of such.” Docket No. 40 at 5. Other

 than this bare assertion that such consequences could occur, Defendants provide no explanation.

 Further, other courts have found that requiring a jury to assess damages for separate causes of

 action is “neither unusual nor a compelling basis for declining to exercise supplemental

 jurisdiction,” as it is not unusual for a jury to decide federal employment claims and tort claims in

 the same suit. See Lucarino v. Con-Dive, LLC, Case No. Tex. March 5, 2010). Thus, the Court

 finds that Defendants’ objection to the Report is OVERRULED.

                                             Page 3 of 4
Case 4:19-cv-00626-RWS-KPJ Document 44 Filed 09/24/20 Page 4 of 4 PageID #: 288




        III.    CONCLUSION

        Upon review, the Objections (Docket No. 40) are OVERRULED, and Defendants’

 Amended Motion to Dismiss, in Part, for Lack of Subject Matter Jurisdiction or, in the Alternative,

 Decline to Exercise Supplemental Jurisdiction (Docket No. 18) is hereby DENIED.

       So ORDERED and SIGNED this 24th day of September, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 4 of 4
